 484DECISIONSOF NATIONALLABOR RELATIONS BOARD6.By causing and attempting to cause the Respondent Company to discriminateagainst Vincent,Welsh, Teets, Curtis, Knapp, and Valley in regard to theirhire and tenure of employment,the Respondent Union has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (b) (2)of the Act.7.By restraining and coercing the Cadillac employees of the RespondentCompany in the exercise of the rights guaranteed them by Section 7 of theAct, the Respondent Union has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (b) (1) (A) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.9.Neither of the Respondents committed any unfair labor practices as allegedin the complaint except those specifically found herein to have been committed.[Recommendations omitted from publication in this volume.]THE LEWIS ENGINEERING COMPANYandINTERNATIONAL UNION,UNITEDAUTOMOBILE,AIRCRAFT&AGRICULTURAL IMPLEMENT WORK-ERS OF AMERICAUAW-CIO),PETITIONER.Cases Nos. 1RC-2299and 1-CA-1033.November 21, 195211Decision and OrderOn May 15, 1952, Trial Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and wasengaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The TrialExaminer also rec-ommended that the Union's objections to the election held in Case No.1-RC-2299 be dismissed.Thereafter, the General Counsel, the Re-spondent, and the Union filed exceptions to the Intermediate Reportand supporting briefs.The Board 1 has reviewed the rulings made by theTrial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board hasconsideredthe Inter-mediate Report, the exceptions and briefs, and theentire record inthe case, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, with the following modifications andadditions :1.As set forth in detail in the Intermediate Report, during the2-week period immediately preceding a Board-conducted election held3Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Members Houston,Styles,and Peterson].The Respondent's request for oral argument is hereby denied, as the record,includingthe exceptions and briefs,adequately presents the issues and the positions of the parties.101 NLRB No. 98. THE LEWIS ENGINEERING COMPANY485on September 17, 1952, the Respondent announced its intention, in anotice posted on the plant bulletin board on September 5, of applyingto the Wage Stabilization Board for permission to grant a 12-centper hour increase for all of its employees.While keeping the em-ployees apprised of the progress of its activity to obtain such wageincreases, the Respondent utilized the fact as part of its antiunionpropaganda.In a personal letter of September 14, 1952, mailed toall employees on the last working day before the election, the Re-spondent explained its wage increase application as an example ofthe Company's fairness, upon which the employees could depend with-out the intervention of a union and the attendant cost of union dues.The Union lost the election, and within the period provided in theBoard's Rules and Regulations filed objections to the election basedupon the foregoing activity of the Respondent.Simultaneously, onthe same factual allegations, the Union filed charges of unfair laborpractices against the Respondent.We agree with the Trial Examiner's conclusion that the preelectionannouncement of the pendency of wage increases made by the Re-spondent at the height of the Union's organizational campaign wasa promise of benefit reasonably calculated to deter the employees fromvoting for the UAW-CIO in the election.By such conduct the Re-spondent coerced its employees in the exercise of the right to self-organization, and thereby violated Section 8 (a) (1) of the Act.Accordingly, we shall order the Respondent to cease and desist fromsuch unlawful conduct and to post notices appropriate under theBoard's usual practice.2.Relying on certain earlier Board decisions, the Trial Examinerconcluded that, because the Union had gone to the election withknowledge of the foregoing illegal conduct, it had waived its rightto urge it as a ground for setting aside the results of the balloting.Consequently, he found that the objections were without merit andhe recommended that the petition be dismissed.We note that more than 13 months have passed since the election.As provided by the statute, either the Union or any other labor or-ganization is now free to request another election among the sameemployees 2As a general policy, the Board will decide the meritsof objections to an election notwithstanding the fact that the passageof 12 months makes the issues raised by the objections moot so far asthey relate to the holding of a new election .3A basic reason for thispolicy is the over-all importance of establishing standards of conductfor future elections.In the situation here presented, however, nouseful purpose would be served by considering and deciding the merits2 See section 9 (c) (3) ofthe Act.3The American Thread Company,96 NLRB 956. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the objections.Whether the objections be sustained or overruledin this consolidated proceeding, the Respondent will be required tocease and desist from the conduct of which the Union complains.Accordingly, in view of the special circumstances of this case, we donot adopt the Trial Examiner's conclusions and recommendations asto the objections.Instead, we shall dismiss the petition in Case No.1-RC-2299 without prejudice to the filing of a new petition by theUnion, or by any other labor organization.OrderUpon the entire record in the case, and pursuant to Section 10 (c)^of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, The Lewis Engi-neering Company, Naugatuck, Connecticut, its officers, agents, suc-cessors, and assigns shall :1.Cease and desist from :(a)Announcing wage increases, or proffers of wage increases, toits employees, for the purpose of influencing its employees with respectto their union activity, affiliation, assistance, or designation.(b) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of their rights to self-organi-zation, to form labor organizations, to join or assist InternationalUnion, United Automobile, Aircraft & Agricultural Implement Work-ers of America (UAW-CIO), or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and to refrain fromany and all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized in Section 8 (a)(3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at its plant at Naugatuck, Connecticut, copies of the noticeattached hereto and marked "Appendix A." 4 Copies of said notice,to be furnished by the Regional Director for the First Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon the receipt thereof and main-tained by it for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insure*If this Order is enforced by a decree of a United States Court of Appeals, thereallbe inserted before the words "A Decision and Order," the words "A Decree of the UnitedStatesCourt of AppealsEnforcing." THE LEWIS ENGINEERING COMPANY487that said notices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for the First Region, in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply therewith.IT IS FURTHER ORDERED that the petition filed in Case No. 1-RC-2299be, and it hereby is, dismissed without prejudice.Appendix ANOTICE TO ALLEMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT announce wage increases, or proffers of wage in-creases, to our employees for the purpose of influencing our em-ployees with respect to their union activity, affiliation, assistance,or designation.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their right toself-organization, to form labor organizations, to join or assistInternational Union, United Automobile, Aircraft & AgriculturalImplement Workers of America (UAW-CIO), or any other labor-organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection,and to refrain from any and all such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.THE LEWISENGINEERINGCOMPANY,Employer.By ---------------------------------------(Representative)(Title)Dated ------------------------Thisnotice must remain posted for 60 days after its date and mustnot be altered, defaced,or coveredby any othermaterial.Intermediate Report and Recommended OrderSTATEMENT OF THE CAGEOn September21, 1951,International Union,United Automobile,Aircraft& Agricultural Implement Workers of America(UAW-CIO),herein called theUnion,filed unfair labor practice charges in Case No. 1-CA-1033 against TheLewis Engineering Company,herein called the Company, and also objections to arepresentation election conducted by the Regional Director for the First Region<Boston,Massachusetts),among the Company's employees on September 17, 488DECISIONSOF NATIONALLABOR RELATIONS BOARD1951, in Case No. 1-RC-2299. Copies of the objections were dulyserved uponthe Companyon September21, 1951,and copiesof thecharges on September22, 1951.On December13, 1951, the Board,upon considerationof a report made by theRegionalDirector on November 7, 1951,recommendingthe settingaside of theelection,and also of a subsequentmotion by the Company to amplifythe record,decided that the Union's objectionsand the motionof theCompany raised sub-stantial and material issues offact, and accordingly ordered that a hearing beheld upontheseissues, and a reportwithfindings and recommendations be sub-mitted bythe hearing officer.On March 5, 1952, the Regional Director issued (1) a complaint based uponthe Union's charge in Case No. 1-CA-1033 alleging that on and since September5, 1951, the Company had committed unfair labor practices affecting commercewithin themeaningof Section 8 (a) (1) and Section2 (6) and(7) of theNational Labor Relations Act, herein called the Act; (2) an order consolidatingCases Nos. 1-CA-1033 and 1-RC-2299 for the purposes of hearing;and (3) anotice of hearing in the consolidated cases.Copies of the order of consolidationof the charge and complaint in Case No. 1-CA-1033 and of the notice of hearingwere duly served upon the Company and the Union.The complaint in Case No. 1-CA-1033 and the Unions' objections to the electionin Case No. 1-RC-2299 both alleged in substance that on and since September 5,1951, the Company had made offers and promises to grant a wage increase to itsemployees for the purpose of discouraging membership in, or assistance to, theUnion.As the "First Defense" set forth in the answer which it filed both to the com-plaint and to the Union's objections to the election, the Company denied that ithad offered or promised to grant a wage increase to its employees for the purposeof discouraging membership in or assistance to the Union, or that it had com-mitted any unfair labor practice.As a "Second Defense" also set forth in itsanswer, the Company further asserted that, although the Union had full knowl-edgeof the Company's posting of a notice as to a wage increase on September 5,1951, it "elected to use the [Company's] action . . . for its own campaign pur-poses," proceeded with the representation election on September 17, 1951, failedto file an unfair labor practice charge "until after the results of the election weremade known," and thereby "waived any right to object to the results of theelection."Pursuant to the notice already mentioned, a hearing was held in Waterbury,Connecticut, on March 31, 1952, before the undersigned Trial Examiner, dulydesignated by the Chief Trial Examiner.The General Counsel of the Board, theCompany, and the Union, through their respective counsel, participated in thehearing and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issues.Duringthe course of the hearing, the undersigned reserved decision upon motions madeby the Union's counsel for the dismissal of the "Second Defense" set forth in theCompany's answer and for the adoption of the Regional Director's report recom-mending that the election be set aside. The undersigned disposes of thesemotions in accordance with the conclusions and considerations set forth in thisReport.Before the conclusion of the hearing, the parties, waiving full oralargument, briefly discussed the issues, their respective contentions, and theauthorities upon which they rely.Since the conclusion of the hearing, the under-signed has received briefs from the Company and the Union.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following: THE LEWIS ENGINEERING COMPANYFINDINGS OF FACTI.THE BUSINESS OF THE COMPANY489The Lewis Engineering Company, a Connecticut corporation,is engaged atNaugatuck, Connecticut, in the manufacture of electrical aircraft temperaturemeasuring instruments for the United States Army Air Corps.During the 12months preceding the hearing, the Company purchased raw materials of a valuein excess of $50,000, of which more than $30,000 by value were shipped to theCompany's plant in Naugatuck, Connecticut, from points outside the State ofConnecticut.During the same 12-month period, the Company's sales exceeded$100,000 of which more than $100,000 represented sales and shipments to pointsoutside the State of Connecticut.The undersigned finds, and the Company concedes, that the Companyis engagedin commerce within themeaning ofthe Act.II.THELABOR ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft & Agricultural ImplementWorkers of America (UAW-CIO), is a labor organization within the meaningof Section 2 (5) of the Act.M. THE FACTSOn June 20, 1951, the Union filed its petition to the Board for certificationas bargaining representative of the Company's production and maintenanceemployees ; on August 28, 1951, the Board issued its decision and directed anelection be held ; and on September 7, 1951, the Company, the Union,and anagent of the Regional Director agreed that the election should be held on Sep-tember 17, 1951.At the election on the date thus set, only 98 of 231 valid voteswere cast for, and 133 were cast against, representation by the Union.On September 13, 1951, and thus only 4 days before the election, the Companyapplied to the Wage Stabilization Board for permission to grant the employeesa 12-cent per hour increase.Moreover, its president, C. H. Austin, informedthe employees that the Company was making this application, both in a noticeposted on the plant bulletin board on September 5, and again in a letter to theemployees posted on September 14.Complete copies of this notice and of the letter are attached as Appendixes Aand B, respectively.As will appear from these copies, the Company's noticeof September 5 was merely an announcement that, pursuant to its policy andpractice of paying the wage rates prevalent in the area, the Company was apply-ing, and would continue to press its application, to the Wage Stabilization Boardfor permission to grant a 12-cent per hour wage increase retroactive to April 1,1951: and that, although the Company had felt for months that a wage increase"was indicated" and had discussed the whole problem with one of its principalcustomers and "the Office of the local Wage and Hour Board at Hartford," it hadnot made an earlier application for approval of the wage increase because onlyrecently had the area wage pattern become clear. The Company's letter ofSeptember 14, however, outlined and explained its wage increase applicationas anexample of the Company's fairness, upon which the employees could dependwithout the intervention of a union and the attendant cost of union dues, andthus as a part of a frank, general appeal to the employees to vote against theUnion in the election the following Monday because, as President Austin put itin the letter, "we have gotten along well up to now without any Union, and I don'tsee why we need one." 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union learned of the Company's proffer of the wage increase to the em-ployees subject to approval by the Wage Stabilization Board at least by Sep-tember 12. Instead of withdrawing its representation petition and participationin the election, or filing an unfair labor practice charge, it issued mimeographedcirculars to the employees on September 12, 13, and 17,in anattempt to counter-act the effect of the Company's action and announcement upon the election.Thus in the circular distributed on September 12, the Union urged the em-ployees : "Insure that 12¢ vote Yes-Monday, September 17. The Companywants to buy off the Union with that 12¢ offer. Don't be fooled ! The majorityof workers at the Lewis plant wants you to vote Yes on Monday, the 17th so thatyou'll be positive of getting that 12¢.With the UAW-CIO, you can be sure!You've just begun to get results from the Company.DON'T STOP NOW-vote Yes."Then, in the circular distributed on September 13, the Union warned the em-ployees that the Wage Stabilization Board might not grant the increase, chargedthe Company with making the application only because of the appearance of theUnion at the plant "to get you to think that you don't need a Union,"and urgedthe employees to "Play Safe" and thus insure themselves of the Union's help insecuring employment benefits generally, by voting for the Union in the election.And finally, in the circular distributed on September 17, the day of the election,the Union exhorted the employees to vote for representation by the Union inorder to"insurethatpromiseof 12¢" as well as other enumerated benefits which(the circular state) "are now enjoyed by your neighbors in UAW-CIO."IV.CONCLUSIONSThe undersigned believes it clear and therefore finds, contrary to the Company'sprimary contention, that, by announcing to the employees immediately before theelection that it was applying to the Wage Stabilization Board for permission togrant them a wage increase, by promising them the increase if permission weregranted, and by frankly using this promise of benefit to induce the employees tovote against the Union, the Company interfered with, restrained, and coercedthe employees in the exercise of their right freely to designate their collective-bargaining representative as guaranteed in Section 7 of the Act, thereby com-mitting an unfair labor practice within the meaning of Section 8 (a) (1) andmaking impossible the fair representation election contemplated and required bySection 9 (c).' The Company also contends, however, that the Board should notmake this unfair labor practice finding nor set the election aside because theUnion, with knowledge of the Company's conduct affecting the election, chose toproceed with the election and waited until after it had lost before filing theunfair labor practice charges.Upon the facts of the case, the undersigned agrees with the Company that,under the Board's decision in theDenton Sleeping Garmentcase,' the Unionthereby waived its right to make the instant objections to the election and recom-mends that the Board dismiss the Union's objections and refuse to set the elec-tion aside. In reaching this particular conclusion, the undersigned has rejectedvarious opposing arguments urged by the Union. Thus, the undersigned feelsthat, in directing the instant hearing for the consideration of substantial issuesraised by the Company's motion to amplify the record in the representation case,the Board has already foreclosed the Union's argument that the Board should1 BonwitTeller,Inc.,96 NLRB 608 (and cases therein cited) ;Direct Laboratories, Inc.,94 NLRB 380;M.H. Davidson Company,94 NLRB 142;Squirrel BrandCo.,96 NLRB 179.2Denton SleepingGarment Mills,Inc.,93 NLRB 329, and cases therein cited. THE LEWIS ENGINEERING COMPANY491adopt the Regional Director's report recommending the setting aside of the elec-tion because of the Company's failure to file exceptions to the report within the10 days limited by the Board's Rulesand Regulations' Furthermore, in view ofthe Board's enunciation of, and continued adherence to, the "waiver" rule of theDentoncase(supra),the undersignedalsorejects a second unionargument gen-erally attacking this rule on the ground that, contrary to the statutory policy ofencouraging and expediting collective bargaining when a majority of the em-ployees desire it, the "waiver" rule improperly requires a union, upon learningof employer misconduct prejudicingan impendingelection, to make an immutablechoice between (1) taking its chances on winning the election to securea desir-ably early certification despite the employer's interference, and (2) pursuing themore cautious but longer (and in that respect, the less satisfactory) route of acomplaint proceeding to establish its collective-bargaining status.Finally, thefacts of the instant case do not fall within the premise of a third argument madeby the Union, I. e., that the Union, by proceeding with the election, cannot logi-cally or fairly be held to have waived its right to object to the result, becausethe Company's interference so shortly preceded the election that the Union wasnot afforded a reasonable opportunity to appraise the extent to which the inter-vention might affect the election, and then (if it desired) to withdraw from theelection and to file unfair labor practices charges.4 For, in the present case, theUnion had sufficient time to prepare and distribute three circulars among theemployees in an attempt not only to counteract, but to turn, the Company's actionto its own advantage. The undersigned therefore finds that, under theDentondecision, the Union waived its right to object to the election.However, the undersigned does not agree with the Company that the waiverextended to, or that it could extend to, the unfair labor practices committed bythe Company. For the Act, concerned as it is with the elimination of practicesinterfering with commerce, has created public rights, the enforcement of whichit has entrusted to the Board. Violations of the proscriptions of the Act, there-fore,may not be waived or settled without the Board's approval.The under-signed will accordinglyrecommendthat the Boardissuean order requiring theCompany tocease and desist from its unfairlabor practices.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company set forth in section III, above, occurring in con-nection with the operations of the Company described in section I, above, havea close, intimate,and substantialrelation to trade,traffic, and commerce amongthe several States and tend to lead to labordisputes burdeningand obstructingcommerce and the free flow of commerce.VI.THE REMEDYHaving found that the Company engaged in unfair labor practices, it will berecommended that it cease and desist therefrom and take certain affirmativeaction which will effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following :"It should be noted that Section 102 61 of the Board'sRules and Regulations does notmake adoption of the Regional Director's report automatic in the absence of timely objec-tions, but provides merely that in such event the Board"may decide the matter forthwithupon the record,or may make other disposition of the case."* This was in substance the reason givenby Board Member Reynoldsfor his concurrencein the Board's decision that there was no waiver inSquirrel BrandCo., 96 NLRB 179. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. International Union, United Automobile, Aircraft & AgriculturalImplementWorkers of America (UAW-CIO), is a labor organization within the meaningof Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in theexerciseof the rights guaranteed in Section 7 of the Act the Company has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a)(1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.4.By continuing to proceed with, and failing to withdraw from, the representa-tion election in Case No. 1-RC-2299, although it had knowledge of the Company'sunfair labor practices affecting the election, International Union, United Auto-mobile, Aircraft & Agricultural Implement Workers of America (UAW-CIO)waived its right to make the aforesaid unfair labor practicesthe grounds forobjections to the election.[Recommendations omitted from publication in this volume.]Appendix ATHE LEWIS ENGINEERING COMPANY, NAUGATUCK, CONN.NOTICEAs you know, the practice of your Company has always been to pay wageswhen able which are in line with wages paid in this area.Months ago yourManagement felt that an increase in wages was indicated, and took steps withone of its principal customers and also with the Office of the local Wage andHour Board, in Hartford, to discuss the whole problem.At that time the wagepattern had not been established, and it is only recently that the situation hascleared up so that we could determine what to do.In line with our long established policy therefore, and consistent with areapractice, your Company is making application to the Wage Stabilization Boardfor permission to increase wages for all hourly rated employees to the extent of12¢ per hour, as a total, the same to include fringe benefits in the nature of anew and improved health, sickness, accident and life insurance program, andan improved vacation plan.Our best information at this time indicates thatsuch fringe benefits will cost about 3¢ per hour.We will use our best efforts to obtain the necessary board approval as soonas possibleretroactive to April 1st, 1951, for the cash wages involved.THE LEwIs ENGINEERING COMPANY,(S) C. S. Austin,C. S. AUSTIN,Dated :September5th, 1951.CSA : wrb.Appendix BTHE LEWIS ENGINEERING CO.,Naugatuck, Conn.President.SEPTEMBER14, 1951.DEAR FELLOW EMPLoYEEs : After all is said and done we are all "fellowemployees" of Lewis Engineering Company. Some of us have known each otherfor a long period of years, and others for a comparatively short space of time. THE LEWIS ENGINEERING COMPANY493NEXT MONDAY IS GOING TO BE AN IMPORTANT DAY FOR ALL OFUS WHO MAKE OUR LIVING AT LEWIS ENGINEERING.We have gotten along pretty well up to now without any union,and I don'tsee why we need one.Life is no picnic for you or for me.I have to go out and get the business,procure the materials and meet the payroll and the rest of the bills.If I don'tdo my job efficiently,there is going to be no work for you.After I get the work,you have to be efficient in doing it, or the company will lose money and there willbe no jobs for any of us.The fact that the company has been successful is due toyour efforts as well as to mine.We have a growing business,and you knowthat whenever it was possible to do so wages and other benefits were increased.In the last several months you have had union agents telling you all sorts ofthings about the company,about its officers, and about what the union would dofor you.I am sure that you took some of the things that the union has beensaying witha grain of salt.We started last March to get permission to increase wages for our people, anditwas only the other day that sufficient rulings and regulations came to ourattention which enabled us to post the notice on the bulletin board concerning.an increase of a total of 120 per hour.The union had nothing to do withit-andwe arenot trying to do anything but play fair with our people who haveplayed fair with us.You know that wages are frozen, and that an employer must get permissionin order to increase wages.We have been and are now working on the neces-sary papers to obtain this permission from the Wage Stabilization Board. Ifwe get it we will put it into effect immediately,whether there is a union orwhether there is no union.We think you are entitled to it, and, as in the past,we are trying to play fair.DON'T BE FOOLED!You certainly must have noticed that the union hasn'tbeen able to say too much about wages or working conditions in LewisEngineering.You know better than anybody else what the wages are and what the workingconditions are in our plant.We are always trying to improve things, and willstrive to continue to do so in the future.I don't believe we need strangers totell us how to run things.THROUGHOUT THE VALLEY LEWIS ENGINEER-ING COMPANY HAS THE REPUTATION OF BEING A GOOD PLACE TOWORK.You have had for years about everything any union could hope to getfor you.Just between us,have you ever heard of any of our employees gettinga "dirty deal",or being fired unjustly?You have had steady work,at fair wages,and you have lost no time by strikes or lockouts.MOST IMPORTANT OF ALL,IT HASN'T COST YOU ANY MONEY TO HAVE A GOOD STEADY JOB.Justrealize that these union men who are talking to you and writing to you areanxious to get your $2.00 a month as dues. In our little plant this would meanabout $300.00 a month.UP TO NOW IT HASN'T COST YOU ONE DIME INORDER TO WORK AT LEWIS ENGINEERING.Look around you, in Nauga-tuck and Waterbury and down the Valley,and see how many of your friends andneighbors have lost hundreds of dollars during the last several years, because ofstrikes called by unions.Once you join the union you put your neck into the collar,and you will find outwho owns the collar if you try to get out of it.Have you heard ofunion security?Please note that this isunionsecurity,notyoursecurity.The union wants you tovote for a union,but it will not even trust you to pay your dues. It will insiston the "check-off", so that the company will have to deduct your dues before itpays your wages. 494DECISIONSOF NATIONALLABOR RELATIONS BOARDYou are now enjoying many benefits that your friends and neighbors do notenjoy in other plants in this area.Most of you are getting 21/2 hours overtimeper week for paid lunch time. Do you know of many plants where this is done?There are many other benefits which youare familiarwith and which do notneedto be enumerated.No union had anything to do with getting these for you.MONDAY, SEPTEMBER 17th, IS A VERY IMPORTANT DAY FOR ALL OFUS. IT IS ELECTION DAY. BE SURE YOU VOTE! THIS IS YOUR PRIVI-LEGE AND YOUR DUTY.BEAR IN MIND THAT IT IS A MAJORITY OFTHOSE WHO VOTEON ELECTION DAY WHO ARE GOING TO DETERMINEWHETHERALLOF US HAVE TO PUT UP WITH A UNION.EVEN THOUGH YOU MAY HAVE SIGNED A CARD FOR THE UNION, YOUSTILL HAVE THE RIGHT TO USE YOUR HEAD AND DO A LOT OF THINK-ING.YOU STILL HAVE THE RIGHTTOGO INTO THE BOOTH, WHERENOBODY WILL SEE YOU, AND VOTE AS YOU SEE FIT.The fact that you have signed a card does not mean that you have to vote forthe union.Dan't let anybody fool you and tell you that you mayloseyour job ifyou vote against the union. Nobody is going to know how you vote-neither theunion organizernor the company!Look around you and see how many plants in this area have voted againsthaving a union.Workers are getting wise. Talk this situation over with yourwife or your family, andBE SURE TO VOTE ON MONDAY. We feel that if youwillbewiseyou willsave $24.00 a year for yourself,and not have your neck inthe union noose.THINK-AND THEN VOTE!Sincerely yours,LEWISENGINEERINGCOMPANY,(S)C. H. Austin,By-----------------------------President.CRUCIBLE STEEL CASTINGSCOMPANYandJAMESP. FLAGG.Cabe No.8-CA-586.November 21,1952Decision and OrderOn April 11, 1952, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint, and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Complainant and the Respondentfiled exceptions to the Intermediate Report, and supporting briefs.The Board 1 has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-1 Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Members Houston,Styles,and Peterson].101 NLRB No. 105.